Citation Nr: 1822726	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO. 15-18 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for teeth 6 through 11 and 23 through 28 for compensation purposes.

2. Entitlement to service connection for coronary artery disease, to include as secondary to service connected intervertebral disc syndrome with degenerative disc disease and medication for the disability.

3. Entitlement to service connection for a kidney disorder, to include as secondary to service connected intervertebral disc syndrome with degenerative disc disease and medication for the disability.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to May 1955.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2012 and February 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for (1) coronary artery disease and (2) a kidney disorder; to include as secondary to service connected intervertebral disc syndrome with degenerative disc disease and medication for the disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current dental disorder that qualifies for VA disability compensation purposes stemming from his active duty service.


CONCLUSION OF LAW

The criteria for service connection for teeth 6 through 11 and 23 through 28 for compensation purposes have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310, 3.381, 4.150, 17.161 (2017). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran, through his representative, in an October 2012 statement asserted that he never received an examination at the Viera VA Outpatient Clinic. The Veteran contended that an x-ray was performed for one tooth and the VA examiner "only looked at this paperwork and never looked at his mouth."

VA satisfied its duty to assist when it provided a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions able to provide competent medical evidence, whether that is a doctor, nurse practitioner or physician's assistant. See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (physician's assistant was competent to perform examination). The Board may assume that a VA medical examiner is competent. See Cox, 20 Vet. App. at 569; Hilkert v. West, 12 Vet. App. 145, 151 (1999) (VA may presume the competence of an examiner, and an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error). The VA examiner indicated that the Veteran's claims file was reviewed, a physical examination was performed, and test results were included in the examination report. Veteran has not offered competent and probative evidence in support of his assertions to persuade the Board that the April 2012 examiner did not provide an adequate examination. Further, the medical evidence does not support a diagnosis of a compensable dental disability for VA purposes, which the VA examiner is specifically trained to examine for. Thus, the Board finds the April 2012 VA examination to be adequate.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence, which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that service connection for teeth 6 through 11 and 23 through 28 for compensation purposes is warranted. 

Initially, a March 1977 Board decision granted outpatient dental treatment based on service dental trauma for teeth 7 through 10. A VA examination in March 1977 revealed an upper partial involving the two incisors and right canine and one other tooth. The examiner stated that the remainder of the teeth were in good repair and the bite appeared to be normal.

In a May 1978 notice of disagreement, the Veteran disagreed with the denial of facial lacerations and adjunct bone loss of the maxilla. He stated that there is bone loss in the anterior teeth where the trauma occurred. In a May 1978 letter, the Veteran's dentist stated that the breakdown of the Veteran's posterior teeth was a result of the placement of the removable partial denture. In a September 1978 substantive appeal (VA Form 9), the Veteran asserted that loss of teeth due to bone loss of the maxilla should warrant dental treatment. In a September 1978 letter, the Veteran's dentist added that x-rays showed a breakdown of the abutment teeth and bone loss in the anteriors as well as altered sensations for some time due to extensive scar tissue formation. In September 1978, the Assistant Chief of the Medical Administration Service of the VA Outpatient Clinic in St. Petersburg, Florida stated that service connection was granted for teeth 7 through 10 due to service dental trauma. He added that upon treatment of the Veteran's dentist's treatment recommendation, only teeth 6 through 11 were professionally determined to be directly related to the replacement of the service-connected missing teeth, a fixed bridge was approved to extend from teeth numbers 6 through 11, and the remainder of the treatment was not covered by VA.

In November 1997, the Veteran indicated that he wished to include his lower teeth secondary to his upper teeth and requested to re-open his claim for service connection to include additional teeth for dental treatment. In an April 1998 rating decision, the RO granted service connection for treatment purposes for teeth 23 through 26.

The Veteran requested service connection for treatment purposes for teeth 27 and 28 in June 2000. Service connection for teeth 27 and 28 for treatment purposes only was granted in a rating decision dated February 2001.

In a February 2012 statement, the Veteran asserted that his dental disability had worsened and requested a compensable rating to continue dental care at Orlando VA Medical Center. In a June 2012 statement, the Veteran asserted that his dental condition had increased in severity and indicated that the included statements from his primary care physician (Dr. D.M.) and cardiologist (Dr. H.G.) which show that his dental condition continued to worsen in severity and that the associated infections are of great concern as they impact his other conditions. 

In a May 2012 note, Dr. D.M. wrote that the Veteran needed dental treatment for multiple caries, gum disease, and new dentures. He added that dental infections are a concern in the Veteran with diabetes and coronary artery disease. In an April 2012 letter, Dr. H.G. stated that the Veteran had a history of coronary artery disease status post coronary artery bypass graft and had multiple dental caries that were affecting his health. He indicated that the dental caries would need to be attended to promptly in order to avoid further complication.

The Veteran also proffered a June 2012 statement from a friend J.F.S. who stated that he knew the Veteran for more than 20 years. J.F.S. added that he had driven the Veteran to dental appointments himself and stated that he believed these are related to the Veteran's dental trauma while in service.

In the VA benefits system, dental disabilities are treated differently from medical disabilities. VA regulations provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment, not for compensation purposes. 38 C.F.R. § 3.381 (a). The exceptions to this general rule are listed under 38 C.F.R. § 4.150, Diagnostic Codes (DCs) 9900 through 9916. Missing teeth may be compensable for rating purposes only where there is bone loss through trauma or disease such as osteomyelitis. See 38 C.F.R. § 4.150, DC 9913 (2017). However, the Note immediately following states that "these ratings apply only to bone loss through trauma or disease such as osteomyelitis and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling." Id. The U.S. Court of Appeals for the Federal Circuit defines "service trauma" as "an injury or wound produced by an external physical force during the service member's performance of military duties." Nielson v. Shinseki, 607 F.3d. 802, 808 (Fed. Cir. 2010). This definition may encompass unintended results of treatment due to medical malpractice; however, it excludes the intended result of proper medical treatment. Id.

The preponderance of the evidence is against a finding that the Veteran has a current dental disorder that qualifies for VA disability compensation purposes that is due to his active duty service. As discussed above, the Veteran was granted service connection for treatment purposes only for teeth numbers 6 through 11, and 23 through 26, and 28. The Veteran was afforded a VA oral and dental examination in August 2012. The examiner noted that trauma to teeth number 6 through 11, 23 through 26, and 28 is a result of a car accident in 1954. Although the Veteran has received dental treatment for the teeth determined to be related to the 1954 in-service car accident, the record does not show that it was caused by bone loss due to service trauma or disease such as osteomyelitis. See 38 C.F.R. § 4.150, DC 9913. 

The Veteran's service treatment records and post-service VA treatment records do not show that he suffered any bone loss due to service trauma or disease. Specifically, upon physical examination, the August 2012 VA examiner determined that there was no loss of bone of the maxilla; malunion or nonunion of the maxilla; loss of bone of the mandible; malunion or nonunion of the mandible; loss of motion at the temporomandibular articulation; loss of bone of the hard plate; evidence of osteoradionecrosis; evidence of osteomyelitis; tooth loss due to substance of body of maxilla or mandible (other than loss due to periodontal disease); or speech difficulty. Furthermore, as noted previously, a VA examination in March 1977 showed an upper partial involving the two incisors and right canine and one other tooth with the remainder of the teeth in good repair and a normal bite.

As the evidence does not show a qualifying dental disability for VA compensation purposes at any time during the claim period, there is no separate and underlying disability that can be related to service. See McClain, 21 Vet. App. at 319; see also Romanowski, 26 Vet. App. at 289. Thus, there can be no entitlement to compensation. See Brammer, 3 Vet. App. at 225. The preponderance of the evidence is against the Veteran's claim and the benefit-of-the-doubt rule does not apply. Absent a current dental disability for VA compensation purposes, this claim of entitlement to service connection must be denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for teeth 6 through 11and 23 through 28 for compensation purposes is denied.


REMAND

A review of the record discloses further development is needed with respect to the Veteran's claims of entitlement service connection for (1) coronary artery disease and (2) a kidney disorder; to include as secondary to service connected intervertebral disc syndrome with degenerative disc disease and medication for the disability.

The Veteran contends that service connection for (1) coronary artery disease and (2) a kidney disorder are warranted because they were caused by or aggravated by his service connected intervertebral disc syndrome with degenerative disc disease and medication for the disability. Specifically, in a May 2015 statement, the Veteran indicated that he is not claiming that a heart or kidney disorder was incurred or had its onset in service. The Veteran proffered an August 2014 letter from his private cardiologist who indicated that the Veteran has been diagnosed with coronary artery disease with multiple stent placement and coronary bypass surgery, and class III heart failure. The cardiologist stated that due to the Veteran's severe back pain that was being treated by his primary care physician, the Veteran was unable to participate in any form of exercise, which affected his sleeping patterns. In an August 2014 letter, the Veteran's primary care physician stated that due to the Veteran's chronic back pain, he cannot perform any physical activity for cardiac rehabilitation. The primary care physician also stated that the Veteran's lumbar disc disease and chronic back pain is linked with his chronic kidney disease, stage III, as he had to stop taking the medication due to the contraindication of taking non-steroidal anti-inflammatories with chronic renal failure. 

The Veteran was provided a VA examination for his kidney and heart disorders in July 2015. The examiner provided an opinion that the claimed conditions are less likely than not (less than 50 percent probability) proximately due or the result of the Veteran's service-connected back disability. She added that the Veteran complained of chronic fatigue and intermittent chest pains on exertion for the past few years; underwent bypass surgery 15 years ago; and underwent multiple stent placements for coronary artery disease. She stated that in her opinion, coronary artery disease and ischemic heart disease is less likely than not due to the result of the service-connected back disability. The examiner added that she could not determine a baseline severity of the disabilities due to no medical records being available for giving a rational opinion. However, the examiner indicated that the Veteran's condition is at least as likely as not aggravated by service-connected disability.

An addendum VA opinion was provided in August 2016 regarding the Veteran's coronary artery disease and chronic kidney disease. The examiner indicated that the Veteran has documented, well-known risk factors for developing coronary artery disease. He added that these risk factors are clear and succinct and can easily be found in numerous clinical records. The examiner concluded that the Veteran's heart disease is not caused by taking medications for his back and stated that this contention is completely unfounded and without any valid support, as noted by the literature and added that the Veteran's risk factors are what caused his heart disease. Therefore, the examiner opined that the Veteran's medication taken for his back disability did not cause his heart disease and concluded there was no rational or reliable medical evidence to support any true aggravation beyond normal progression.

The August 2016 examiner also wrote, concerning the Veteran's kidney disease, that the Veteran is also a diabetic and has a "host of other medical comorbidities." He elaborated that diabetic nephropathy had been noted in the Veteran's records along with chronic kidney disease and that diabetes can certainly play into kidney disease. The examiner stated that the contention that medication taken for the Veteran's back disability specifically caused his kidney disease is essentially not known and the rationale is clear that the Veteran has so many intertwined medical comorbidities that blaming medication for the back just cannot be stated, especially factoring in other, some times more serious medical comorbidities. Further, he added that comments about true aggravation cannot be applied due to the same rationale.

In a March 2018 statement, the Veteran stated that he was seeking treatment for back problems .The Veteran indicated that the x-rays had been performed; other tests were to be performed on March 31, 2018 and that results could be obtained from his doctor or that he would submit them as soon as he could. The Veteran also contended that his service in Camp Lejeune, North Carolina, in the 1950's could be a possible cause of his early kidney problems. The medical records are potentially pertinent to the Veteran's claims, as he is claiming service connection as secondary to his back disability. The medical records mentioned have not been associated with the file and there is no indication that any attempt has been made to obtain these records. Thus, an effort must be made to locate and associated any missing relevant medical records, VA and private, particularly medical records from March 2018 reflecting treatment for his back disability.

On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his back, heart, and kidney disabilities. 

Further, the Board finds that with the addition of potentially relevant medical records; a new theory of entitlement (exposure to water contamination at Camp Lejeune, NC); the conflicting VA medical opinions which do not discuss the medical opinions and statements from the Veteran's private physicians; VA examinations and opinions for the Veteran's claimed heart and kidney disabilities are warranted.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal. After obtaining any necessary authorization from the Veteran, all outstanding records, to include medical records from March 2018 related to treatment for his back, should be obtained. Any negative response should be in writing and associated with the claims file.

2. Schedule the Veteran for a VA examination for his claimed coronary artery disease (heart disorder) to determine the nature, extent, and etiology of the claimed heart disorder. Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be performed. The Veteran's claims file should be reviewed by the examiner in conjunction with the examination. The rationale for all opinions expressed must be provided. 

The VA examiner's attention is drawn to the following:

* The Veteran is service-connected for intervertebral disc syndrome with degenerative disc disease of the lumbar spine.

* April 2012 and June 2014 letters from the Veteran's private cardiologists indicate that the Veteran has a history of coronary artery disease status post coronary artery bypass graft and moderate reversible ischemia was shown on stress tests. See VBMS document type entitled "Third Party Correspondence," received 06/07/2012; see also VBMS document type entitled "Medical Treatment Record - Non-Government Facility," received 06/20/2014.

* In an August 2014 letter, the Veteran's private cardiologist stated that due to the Veteran's severe back pain, the Veteran was unable to participate in any form of exercise and it affected his sleeping patterns. See VBMS document type entitled "Third Party Correspondence," received 09/04/2014.

* In an August 2014 letter, the Veteran's primary care physician stated that due to the Veteran's chronic back pain, he cannot perform any physical activity for cardiac rehabilitation. See VBMS document type entitled "Third Party Correspondence," received 09/04/2014.

* In a May 2015 statement, the Veteran stated that he did not have a heart disorder in service. VBMS document type entitled "Correspondence," received 05/07/2015.

* Of record is the June 2015 VA examination report for heart conditions; opinions; and diagnostic reports. VBMS document type entitled "C&P Exam," received 07/27/2015, on p. 7-16; 17-19; and 20-26.

* In a June 2016 statement, the Veteran's cardiologist indicated that the Veteran had been a patient since March 2012 and had several diagnoses including coronary artery disease, which caused the Veteran to be 100 percent permanently disabled from a cardiovascular standpoint. See VBMS document type entitled "Medical Treatment Record - Non-Government Facility," received 06/20/2016.

* Of record is the medical opinion offered by a VA examiner in August 2016. VBMS document type entitled "C&P Exam," received 08/20/2016.

The examiner is asked to answer the following questions: 

a. Whether the Veteran has a current diagnosis of coronary artery disease or another heart disorder? If so, is it at least as likely as not (50 percent or greater likelihood) caused by the service-connected intervertebral disc syndrome with degenerative disc disease or medication prescribed for the disability?

b. If the answer to a. is negative, is it at least as likely as not that coronary artery disease (heart disorder) is aggravated (permanently worsened beyond the natural progression of the disease) by the service-connected intervertebral disc syndrome with degenerative disc disease or medication prescribed for the disability?

c. If the examiner finds that the Veteran's degenerative disc disease of the lumbar spine permanently aggravates the coronary artery disease, the examiner is asked to state whether there is medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a baseline for coronary artery disease prior to aggravation.  If the examiner is unable to establish a baseline for the coronary artery disease prior to the aggravation, he or she should state such and explain why a baseline cannot be determined.

The examiner is asked to specifically address the opinions of private physicians submitted by the Veteran and previous VA opinions, which the Board laid out above.

A full rationale must be provided for all medical opinions given. If the examiner is unable to provide an opinion without resorting to mere speculation, he or she should explain why this is so. The examiner shall then explain whether the inability to provide a more definitive opinion is the result of a need for more information and indicate what additional evidence is necessary, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. Schedule the Veteran for a VA examination for his claimed kidney disorder to determine the nature, extent, and etiology of the claimed kidney disorder. Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be performed. The Veteran's claims file should be reviewed by the examiner in conjunction with the examination. The rationale for all opinions expressed must be provided. 

The VA examiner's attention is drawn to the following:

* The Veteran is service-connected for intervertebral disc syndrome with degenerative disc disease of the lumbar spine.

* In an August 2014 letter, the Veteran's primary care physician indicated that for his severe pain, the Veteran was taking naproxen and tramadol. The physician stated that the Veteran's lumbar disc disease and chronic back pain is linked with his chronic kidney disease stage III as he had to stop taking the medications due to the contraindication of taking non-steroidal anti-inflammatories with chronic renal failure. See VBMS document type entitled "Third Party Correspondence," receipt date 09/04/2014.

* In a May 2015 statement, the Veteran stated that he did not have a kidney disorder in service. VBMS document type entitled "Correspondence," receipt date 05/07/2015.

* Of record is the June 2015 VA examination report for kidney conditions; opinions; and diagnostic reports. VBMS document type entitled "C&P Exam," receipt date 07/27/2015, on p. 1-7; 17-19, and 20-26.

* Of record is the medical opinion offered by a VA examiner in August 2016. VBMS document type entitled "C&P Exam," receipt date 08/20/2016.

* In a March 2018 statement, the indicated that he served in Camp Lejeune, NC in the 1950's and that it could be a possible cause of his early kidney problems. See VBMS document type entitled "VA 21-4138 Statement In Support of Claim," receipt date 03/22/2018.

The examiner is asked to answer the following questions: 

a. Whether the Veteran has a current diagnosis of a kidney disorder? If so, is it at least as likely as not (50 percent or greater likelihood) caused by the service-connected intervertebral disc syndrome with degenerative disc disease or medication prescribed for the disability?

b. If the answer to a. is negative, is it at least as likely as not that a kidney disorder is aggravated (permanently worsened beyond the natural progression of the disease) by the service-connected intervertebral disc syndrome with degenerative disc disease or medication prescribed for the disability?

c. If the examiner finds that the Veteran's degenerative disc disease of the lumbar spine permanently aggravates the kidney disorder, the examiner is asked to state whether there is medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a baseline for the kidney disorder prior to aggravation.  If the examiner is unable to establish a baseline for the coronary artery disease prior to the aggravation, he or she should state such and explain why a baseline cannot be determined.


d. Is a kidney disorder at least as likely as not (50 percent or greater likelihood) caused by in service exposure to contaminated water at Camp Lejeune, NC?

The examiner is asked to specifically address the opinions of private physicians submitted by the Veteran and previous VA opinions, which the Board laid out above.

A full rationale must be provided for all medical opinions given. If the examiner is unable to provide an opinion without resorting to mere speculation, he or she should explain why this is so. The examiner shall then explain whether the inability to provide a more definitive opinion is the result of a need for more information and indicate what additional evidence is necessary, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4. After all available evidence has been associated with the record; the AOJ should review the evidence and determine if further development is warranted. The AOJ should take any additional development as deemed necessary.

5. After the above is complete, readjudicate the Veteran's claims. If any claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


